Citation Nr: 1759761	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for left gynecomastia. 


REPRESENTATION

Veteran represented by:	Attorney, Christy M. Jean


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1988 to March 1997.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In February 2014, the Veteran requested a hearing by videoconference before the Board. In August 2015, the Veteran requested in writing to withdraw his request for hearing. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).

In November 2015, the Board remanded the case for additional development.


FINDING OF FACT

The preponderance of the evidence shows the Veteran's left gynecomastia has not required surgery, or produced malignant neoplasms, disfigurement of the head, face, or neck, scars, or impairment of function.


CONCLUSION OF LAW

The criteria for a compensable rating for left gynecomastia are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.116, Diagnostic Code (DC) 7628 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied these duties. VA explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran and provided examinations in July 2012 and March 2016. 

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's gynecomastia disability has been assigned a noncompensable evaluation under Diagnostic Code 7628. The Veteran contends consideration was not given for any resulting skin abnormalities resulting from his gynecomastia. 
See September 2012 notice of disagreement. 

Under Diagnostic Code 7628, benign neoplasms of the gynecological system or breast should be evaluated based upon the impairment in the function of the urinary or gynecological systems, or the skin. See 38 C.F.R. § 4.116.

DC 7628 allows for ratings under the gynecological system, in this case, the breasts through 7626 and 7627. DC 7626 applies to breast surgery and DC 7627 applies to malignant neoplasms of gynecological system or breast. 

DC 7628 also allows for ratings of breast disorders under skin diagnostic codes. Under DC 7819, benign skin neoplasms should be rated on the basis of disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function. See 38 C.F.R. § 4.118.

The Note following Diagnostic Code 7800 established that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, were: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Upon review of the evidence, at a May 2012 VA treatment visit, the Veteran reported a lump in the left breast. Physical examination showed left mild generalized gynecomastia, with nipple inversion, and without discharge. A firm mass in crescent shape at areolar margin about 3 x 1 cm was noted. No axillary adenopathy. The examiner opined it could be benign or a malignancy. 

A June 2012 mammogram showed left unilateral gynecomastia. No evidence of malignancy.

A July 2012 VA examination gave a diagnosis of gynecomastia with benign findings. The Veteran reported he had not completed any type of treatment, to include surgery. The Veteran reported no residual conditions. No loss of tissue was found. The examiner stated the Veteran did not have any scars (surgical or otherwise) related to gynecomastia.

A July 2012 VA treatment visit noted the Veteran's labs to be within normal limits with no need for surgery. 

A March 2016 VA examination gave a diagnosis of gynecomastia. The Veteran reported he had not completed any type of treatment, to include surgery. The Veteran reported no residual conditions. There was no loss of tissue. When asked to describe other pertinent physical findings, complications, conditions, signs or symptoms related to gynecomastia, the examiner stated the Veteran had bilateral gynecomastia, no masses were found, and lymph nodes were not enlarged. The examiner stated the Veteran did not have any scars (surgical or otherwise) related to gynecomastia.

The Board gives great probative weight to the July 2012 and March 2016 VA examination observations and opinions. These opinions were provided after an in-person examination and referenced previous testing and findings.

The preponderance of the evidence does not support a compensable rating for service-connected gynecomastia. The Veteran had not had breast surgery or evidence of a malignant neoplasm to warrant consideration under DC 7626 or DC 7627. Physical examination findings do not show, nor has the Veteran contended, disfigurement of the head, face, or neck, scars, or limitation of function to warrant consideration under DC 7819.

The Board observes that the severity of the Veteran's left gynecomastia has been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds no other potentially applicable provisions are consistent or approximate to the Veteran's service-connected gynecomastia. 

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The preponderance of the evidence is against the assignment of a compensable rating. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for service-connected gynecomastia of the left lower extremity is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


